DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 05/24/2022. Claims 1-4 and 7-16 have been amended. Claims 5-6 have been cancelled. Claim 17 has been added. 

3. 	The Examiner withdraws the 35 USC 112(f) claim interpretation since the claims have been amended to recite a processor for the previously claimed units. 

4. 	The Examiner withdraws the 35 USC 101 rejection of claim 16 as per amendment filed on 05/24/2022 addresses issues. 

Specification
5.	The amended title filed on 05/24/2022 has been accepted and made of record. 

Allowable Subject Matter
6.	Claims 1-4 and 7-17 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8. 	Regarding claim 1, the prior art does not teach or fairly suggest “…perform calculation based on learning on a basis of a received light amount distribution of a first pixel group having a first property for phase difference detection and a received light amount distribution of a second pixel group having a second property different from the first property; output defocus amount related information relating to a defocus amount; output reliability information representative of reliability of the defocus amount related information together with the defocus amount related information; and output class information that represents, in a numerical value, a class of the defocus amount to which the received light amount distribution of the first pixel group and the received light amount distribution of the second pixel group belong as the reliability information…” and used in combination with all of the other limitations of claim 1.

9. 	Claims 2-4 and 7-14 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

10. 	Regarding claim 15, the prior art does not teach or fairly suggest “…performing calculation based on learning on a basis of a received light amount distribution of a first pixel group having a first property for phase difference detection and a received light amount distribution of a second pixel group having a second property different from the first property; outputting defocus amount related information relating to a defocus amount; outputting reliability information representative of reliability of the defocus amount related information together with the defocus amount related information; and outputting class information that represents, in a numerical value, a class of the defocus amount to which the received light amount distribution of the first pixel group and the received light amount distribution of the second pixel group belong as the reliability information…” and used in combination with all of the other limitations of claim 15.

11. 	Regarding claim 16, the prior art does not teach or fairly suggest “…performing calculation based on learning on a basis of a received light amount distribution of a first pixel group having a first property for phase difference detection and a received light amount distribution of a second pixel group having a second property different from the first property; outputting defocus amount related information relating to a defocus amount; outputting reliability information representative of reliability of the defocus amount related information together with the defocus amount related information; and outputting class information that represents, in a numerical value, a class of the defocus amount to which the received light amount distribution of the first pixel group and the received light amount distribution of the second pixel group belong as the reliability information…” and used in combination with all of the other limitations of claim 16.

12. 	Regarding claim 17, the prior art does not teach or fairly suggest “…perform calculation based on learning on a basis of a received light amount distribution of a first pixel group having a first property for phase difference detection and a received light amount distribution of a second pixel group having a second property different from the first property; Page 9 of 14Application No. 16/753,715 Reply to Office Action of January 25, 2022 perform calculation of dividing values obtained by subtracting an average value from received light amounts of pixels of the first pixel group by a variance of the received light amounts of the first pixel group to obtain a first value and dividing values obtained by subtracting an average value from received light amounts of pixels of the second pixel group by a variance of the received light amounts of the second pixel group to obtain a second value; and output defocus amount related information relating to a defocus amount, based on the first value and the second value…” and used in combination with all of the other limitations of claim 17.

13. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/10/2022